UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1455



KENNETH WAYNE DODSON,

                                            Plaintiff - Appellant,

          versus


KAREN S. GRUMBINE; MARK NAVARRETTE; DOROTHY
GARRISON; UNITED STATES OF AMERICA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-96-3605-AW)


Submitted:   October 23, 1997          Decided:     November 13, 1997


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Wayne Dodson, Appellant Pro Se. Allen F. Loucks, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

defamation action. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Dodson v. Grumbine,
No. CA-96-3605-AW (D. Md. Mar. 18, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                2